Citation Nr: 0009390	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-10 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
June 1945.  The veteran died on November [redacted], 1997.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death 

The Board notes that at the time of the veteran's death, he 
was pursuing a claim of entitlement to an increased rating 
for his service connected anxiety reaction, rated 30 percent 
disabling.  Subsequent to the veteran's death, the appellant 
indicated a desire to pursue a claim for accrued benefits.  
The RO has not adjudicated the issue of entitlement to an 
increased rating for anxiety reaction, for purposes of 
accrued benefits.  That issue is referred to the RO for 
initial consideration.  In part, the appellant was denied 
Survivors' and Dependents' Educational Assistance under the 
provisions of 38 U.S.C. Chapter 35.  The Board feels that it 
does not have jurisdiction of this issue as the appellant has 
never properly developed this issue for appellate review with 
the filing of a notice of disagreement.  It will not be 
considered at this time.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is plausible.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Service connection will be granted for a disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If she has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim of service connection for the cause of the veteran's 
death to be well-grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).

The veteran died on November [redacted], 1997.  No autopsy was 
performed.  The death certificate listed the cause of death 
as end stage cardiomyopathy.  At the time of his death, 
service connection was in effect for the following 
disabilities:  anxiety reaction, rated 30 percent disabling; 
scar as a residual of a right inguinal herniorrhaphy and 
bilateral epididymitis, each rated noncompensably disabling.

As explained below, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is not well-grounded.  The service 
medical records are negative for complaints, treatment or 
diagnoses related to any cardiovascular disorder.

The terminal clinical hospital records from the Altoona, 
Pennsylvania, VA Medical Center (VAMC) were received.  Appellate 
review of those records reflects that the veteran went into 
congestive heart failure and was noted to have an ejection 
fraction of 15 percent.  A suggestion to move the veteran to the 
Pittsburgh VAMC for a cardiology evaluation was refused by both 
the veteran and his wife.  Thereafter, the veteran developed 
renal failure and osteomyelitis; the veteran and his wife again 
refused transfer for additional cardiovascular evaluation.  The 
veteran was found unresponsive on the morning of November [redacted], 
1997, and died shortly thereafter.  The terminal diagnoses were 
renal failure, right malleolar osteomyelitis, peripheral vascular 
disease, congestive heart failure, and ischemic cardiomyopathy.

In May 1998, the appellant submitted a statement from Thomas 
J. Bradley, M.D.  Dr. Bradley indicated that the extreme 
anxiety and agitation the veteran was experiencing could have 
contributed to his May 1995 stroke.  There was no comment 
regarding the veteran's death from cardiomyopathy.

In sum, no medical evidence has been submitted which would 
tend to relate the cause of the veteran's death to service or 
which shows its presence in the early post-service years.  
There is also no medical evidence in the claims folder which 
relates any of the veteran's service-connected disabilities 
to the cause of his 
death.  The medical opinion submitted from Dr. Bradley 
relates the veteran's service-connected anxiety to a stroke 
he suffered in May of 1995, more than two years before his 
death.  However, there is no medical evidence which relates 
the stroke to the cause of the veteran's death.  The 
appellant's allegation alone is not enough to make her claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  When the determinative issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to establish a well-grounded claim.  The lay statement of the 
appellant is not probative because she is not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).

Absent the presentation of competent medical evidence linking 
the cause of death to military service or to a service-
connected disability, or without competent evidence showing 
that an already service-connected disability contributed in 
any way to the fatal disease process, the Board finds that 
the appellant has not met the burden of submitting a well-
grounded claim and the appeal on this issue is denied.

The Board notes that the RO fulfilled its obligation under 
section 5103(a) in the Statement of the Case which informed 
the appellant of the reasons for the denial of her claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

